Case 1:20-cv-04834-KAM-RML Document 39-1 Filed 02/05/21 Page 1 of 3 PageID #: 1093




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

   AGUDATH ISRAEL OF AMERICA, AGUDATH
   ISRAEL OF KEW GARDEN HILLS, AGUDATH                             No. 20-cv-04834
   ISRAEL OF MADISON, AGUDATH ISRAEL OF
   BAYSWATER, RABBI YISROEL REISMAN,
   RABBI MENACHEM FEIFER, STEVEN
   SAPHIRSTEIN,

                        Plaintiffs,

            -against-

   Andrew M. Cuomo, Governor of the State of New York
   in his official capacity,

                        Defendant.

                               PRELIMINARY INJUNCTION ORDER

         Executive Order 202.68 imposes (among other things) capacity limitations on houses of

  worship operating in areas that have been designated as red zones or orange zones. In red zones,

  “houses of worship shall be subject to a capacity limit of 25% of maximum occupancy or 10

  people, whichever is fewer.” In orange zones, houses of worship are “subject to a maximum

  capacity limit of 33% of maximum occupancy or 25 people, whichever is fewer.”

         Defendant enacted Executive Order 202.68 on October 6, 2020 and has extended its

  restrictions five times without modification to the restrictions on houses of worship. It currently

  is effective through February 26, 2021.

         Plaintiffs commenced this action on October 8, 2020, alleging that Executive Order

  202.68’s capacity restrictions on houses of worship violate the Free Exercise Clause. Plaintiffs

  moved for a temporary restraining order and preliminary injunction prohibiting enforcement of

  these restrictions. On October 9, 2020, Plaintiffs’ motion was denied in a ruling from the bench.
Case 1:20-cv-04834-KAM-RML Document 39-1 Filed 02/05/21 Page 2 of 3 PageID #: 1094




         On November 25, 2020, the United States Supreme Court held that the 10- and 25-person

  limits in red and orange zones, respectively, were likely not “neutral” or “generally applicable”

  because “essential” businesses and certain “non-essential” businesses were not subject to the same

  restrictions, and that the fixed person capacity limits must satisfy “strict scrutiny.” Roman

  Catholic Diocese of Brooklyn, N.Y. v. Cuomo, 141 S. Ct. 63, 66–67 (2020) (per curiam). The

  Supreme Court stated that the fixed person limits addressed a compelling state interest but

  questioned “how the challenged regulations can be regarded as ‘narrowly tailored’” because,

  among other reasons, “they are far more severe than has been shown to be required to prevent the

  spread of the virus at the applicants’ services” and “there are many other less restrictive rules that

  could be adopted to minimize the risk to those attending religious services.” Id. at 67–68. The

  Court also concluded that the fixed person limits, “if enforced, will cause irreparable harm,” and

  that “it has not been shown that granting the applications will harm the public.” Id. at 68.

         The Supreme Court therefore granted Plaintiffs’ application for an injunction against

  enforcement of Executive Order 202.68’s 10- and 25-person limits “pending disposition of the

  appeal in the United States Court of Appeals for the Second Circuit . . .” Agudath Israel, et al. v.

  Cuomo, 20A90 (U.S. Nov. 25, 2020).

         On December 28, 2020, the Second Circuit held that “both the fixed capacity and the

  percentage capacity limits on houses of worship” in the red and orange zones “are subject to strict

  scrutiny.” Agudath Israel of Am. v. Cuomo, 983 F.3d 620, 632 (2d Cir. 2020). The Second Circuit:

  (1) remanded the case to this Court with directions to grant a preliminary injunction against

  enforcement of Executive Order 202.68’s 10- and 25-person limits; (2) vacated the October 9, 2020

  Order to the extent that it denied a preliminary injunction against enforcement of Executive Order

  202.68’s 25% and 33% capacity limits on houses of worship; and (3) with respect to those percentage




                                                    2
Case 1:20-cv-04834-KAM-RML Document 39-1 Filed 02/05/21 Page 3 of 3 PageID #: 1095




  capacity limits, remanded for further proceedings consistent with its opinion, including the application

  of strict scrutiny. Id. at 637. The Second Circuit also directed that if “plaintiffs are likely to prevail on

  their Free Exercise claims, it would follow that the Order causes irreparable harm” because “the

  deprivation of First Amendment rights is an irreparable harm,” and that the public interest “favors

  granting injunctive relief.” Id.

          On January 19, 2021, this Court entered an Order stating: “In light of the Second Circuit’s

  decision on appeal [26], the plaintiffs’ Motion for a Preliminary Injunction [2] against Executive

  Order 202.68’s 10- and 25-person occupancy limits is GRANTED for the reasons stated therein.”

          On January 25, 2021, this Court scheduled a preliminary injunction hearing on Executive Order

  202.68’s 25% and 33% capacity limitations on houses of worship for February 8, 2021.

          Defendant has advised this Court that he does not contend that the 25% and 33% capacity

  limits on houses of worship in Executive Order 202.68 are narrowly tailored, and therefore cannot

  satisfy strict scrutiny.

          In light of the above, Plaintiffs’ motion for a preliminary injunction against Executive

  Order No. 202.68’s 25% and 33% capacity limits on houses of worship is GRANTED.

          This Order shall apply to Defendant and all officers, agents, or employees responsible for

  enforcing Executive Order 202.68, and shall apply to all houses of worship in New York State.

          Dated: New York, New York

          February ____, 2021

                                                                     ____________________________
                                                                     The Honorable Kiyo A. Matsumoto
                                                                     United States District Judge




                                                       3
